 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 8-398,the Oil,Chemical andAtomic WorkersInternationalUnion,AFL-CIO (GilbertSpruance Company)andRaymond Banas. Case4-CB-51448 December 1986DECISION AND ORDERBy MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 26 September 1986 Administrative LawJudge Donald R. Holley issued the attached deci-sion.The General Counsel filed exceptions and asupporting brief, and the Respondent filed a briefin opposition to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.FINDINGS OF FACT1. JURISDICTIONThe Union is the exclusive collective-bargaining agentof certain employees employed by the Gilbert SpruanceCompany (Gilbert Spruance or the Company), a Penn-sylvania corporation with a facility located at Richmondand Tioga Streets, Philadelphia, Pennsylvania, where it isengaged in the manufacture of paint, varnish, lacquer,and stain.During the 12-month period preceding issu-ance of thecomplaint,GilbertSpruance sold andshipped, from its above-described business operation topoints located outside the State of Pennsylvania, prod-ucts valued in excess of $50,000. It is admitted, and Ifind, that Gilbert Spruance is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.Margaret M. McGovern, Esq.,for the General Counsel.Arnold F. Laikin, Esq.,for the Respondent.DECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Ona charge filed by Raymond. Banas on 12 November1985,1 the Regional Director for Region 4 of the Nation-alLaborRelations Board issued a complainton 30 April1986,which alleged, in substance, that Local 8-398, theOil,Chemical and Atomic Workers International Union,AFL-CIO (Respondent or the Union) violated Section8(b)(1)(A) of the National LaborRelationsAct (the Act)by processing a grievance concerning the discharge ofRaymond Banas in an arbitrary and perfunctory mannerand by misrepresenting its actions regarding the process-ing of Banas' grievance. By timely answer, Respondentdenied it had engaged in the unfair labor practice allegedin the complaint.The case was heard in Philadelphia, Pennsylvania, on16 July 1986. All parties appeared and were afforded fullopportunity to participate. On the entire record, includ-ing posthearingbriefs filed by the parties and from myobservation of the demeanor of the witnesses who ap-peared to give testimony, I make the following1All dates herein are1985 unlessotherwise indicated.The alleged discriminatee in this case, RaymondBanas,was, until 10 May 1985, employed in the bargain-ing unit represented by the Union.On 10 May, employees Raymond Banas (Banas) andJohn Myhasuk were terminated by William Dengler, Gil-bert Spruance's vice president in charge of operations.The assigned reason for the discharges was fighting onthe job. Both employees filed grievances. William Kitch-ens, a member of the Gilbert Spruance shop committee,assisted them in writing up their grievances.Respondent's contract with Gilbert Spruance containsa four-step grievance procedure.2 The first step providesfor presentation of the dispute to the aggrieved employ-ee's foreman; the second step provides for discussionwith the plant superintendent; the third step provides fora meeting between the plant manager or his designee andthe shop committee, which may be accompanied by anInternational Union representative; and, the fourth step issubmission to arbitration.With respect to submission toarbitration, the contract provides, in pertinent part:(d) In any case where satisfactory settlement hasnot been achieved, such dispute or grievance maybe submitted to the American Arbitration Associa-tion by either party provided that the matter is sub-mitted to arbitration not longer than two (2) monthsafter completion of the steps outlined in Section8.1(c) above.The record reveals that the Company, throughDengler, denied the Banas and Myhasuk grievanceswhen they were filed and a third-step meeting wasscheduled for 23 May. Attending that meeting for theCompany were Dengler and another Gilbert, Spruance2 See G C. Exh. 2.282 NLRB No. 61 OIL WORKERSLOCAL 8-398 (SPRUANCE CO.)vice president,Rick Green. Attending for the Unionwere the members of the Gilbert Spruance shop commit-tee and International Representative Donald Burnett.3During'the third-stepmeeting,Dengler again deniedthe grievance indicating that the Company had a rulethat prohibited fighting on the job. He testified he in-formed the union participants he had had Myhasuk andBanas in his office on several occasions because theycould not get along with each other and with theirfellow employees. He claims he told them he had trans-ferred Banas from a mill job to a yard job at the requestof his fellow employees and he had warned both Banasand Myhasuk at the time that they had to work togetherand get along and, if they became involved in a fist fight,he would fire them both.4 After Dengler denied thegrievance',and gave his reasons for the terminations, Bur-nett asked if 'he would bring the two back to work, bringthem back with a suspension, bring them back with nobackpay, or bring them back on probation. Dengler re-fused the options advanced by Burnett. At the conclu-sion of the meeting,Burnett asked if Dengler wouldagree to not fight the discharged employees' claims forunemployment. Dengler agreed not to fight the unem-ployment claims.5Burnett testified he reported to Banas after the third-step meeting that the Company had refused to take himback, but had agreed not to fight his claim for unemploy-went. cAdditionally, he told Banas the Union wouldhave to decide whether it would take the grievance toarbitration. Burnett did, not consult with the leadership ofthe Union after the third-step meeting. He indicated hefelt the members of the shop committee would let othersknow what had occurred there.Respondent' conducts its regular membership meetingsthe third Tuesday of each month. Its president, SheltonLorick, indicated executive board meetings are held im-mediately before the regular meetings, and the executiveboard is the body that decides whether grievances willbe taken to arbitration. He further indicated that beforethe executive board can vote to take a grievance to arbi-tration, the members of the bargaining unit of any givenemployer must, by secret ballot, vote to take a grievanceinvolving unit employees to arbitration.At some point prior to 18 June, the employees in theGilbertSpruance bargaining unit,by secret ballot, voted19 to 4 in favor of taking the l4yhasuk and Banas griev-a It is uncontested,and I find,that the following union officials are,and have been at,all times material,agents of the Union within the mean-ing of Sec.2(13) of the Act:Burnett;Shelton Lorick, president of theLocal;Edward Barowski,recording secretary;Tony Malopolski,chair-man of the shop committee;and,William Kitchens,shop committeemanand executive board member.4Kitchens and other members of the shop committee were presentwhen Banes and Myhasuk were warned.Kitchens testified a civil warwas then occurring in the paint department between Myhasuk and Banesand he and other employees were in the middle.Kitchens indicated hewas one of the employees whose complaints caused Dengler to warn theemployees and transfer,Banas to the yard in February 1985.5 Banes testified his claim for unemployment was originally denied, butitwas granted when he appealedand no GilbertSpruance official ap-peared to contest it.6 Banes denied'Burnett told him the Company had agreed not to fighthis unemployment claim.Burnett'was the more impressive witness, and Icredit his testimony where it conflicts with that given by Banas.375ances to arbitration. Thereafter, the Union's executiveboard met before the regular membership meeting on 18June and its members voted to take theBanas grievanceto arbitration. Lorick testified no such decision was madewith respect to the Myhasuk grievance because thatmember approached him prior to the executive boardmeeting to tell him he had found other employment, wasgetting unemployment, and did not want his case arbi-trated.' At the conclusion of the 18 June executive boardmeeting, Lorick asked Tony Malopolski, the chief stew-ard at Gilbert Spruance, for the ballots that had beencast by the Gilbert Spruance employees. Malopolski indi-cated he had forgotten to bring them and Lorick in-structed him to be sure he got them to him.8On 11 July, Respondent's executive committee met.The minutes of that meeting, Which appear in the recordasGeneral Counsel Exhibit 4, reveal that Tony Malo-polski "did not show with votes count." After the meet-ing, Lorick asked Barowski to inform Dengler that theywere going to take Ray Banes', case to arbitration. Bar-owski testified he gave Dengler the message the follow-ing day, 12 July. Dengler expressed surprise when hewas told the Banas grievance would be arbitrated by re-marking he could not believe they would go to arbitra-tion after he agreed not to contestBanas'unemploymentclaims.Banas testified he prepared and mailed to Lorickaround 17 July a complete account of what had hap-pened on 10 May.Lorick testified he called the plant and attempted totalk to Malopolski on 29 July. He claimed Malopolskiwas unavailable, so he spoke with Barowski and told himthey just had 2 days left on the Banas case and he stilldid not have the vote (ballots). Although Barowski hadalready told Dengler the Union intended to arbitrate thecase,Lorick contends he told Barowski on 29 July to tellthe Company they were taking theBanes caseto arbitra-tion.9Banas testified he conversed in person and by tele-phone with Kitchens, Barowski, and Malopolski at vari-ous times after filing his grievance. On each occasion,they told him the case was to be arbitrated. He askedMalopolski as late as 1-1/2 or 2 weeks before 12 Novem-ber (date charge was filed) about the status ofhis case,and Malopolski told him it was coming along and he felthe would win it.Lorick testified the ballots cast by the GilbertSpruance unit employees when they were voting wheth-er to take both the Myhasuk and Banas grievances to ar77Lorickexhibited confusion during his testimony.The first page ofG.C. Exh.5 appears to benotes taken during the 18 June executive boardmeeting. Those notes reveal the body voted that "both men should bebrought back to work because there have been past fights witnessed byCompany men and were overlooked."The probability is that Myhasukwithdrew his grievance after the 18 June executive board meeting.8 Lorick claimed during his testimony,that he told Malopolski he wasto cause the unit employees to conduct another secret-ballot vote onwhether to take the Banes grievance toy arbitrationHe claimed suchaction was required by the Union's bylaws. As indicated, infra,the em-ployees did not participate in a second vote.8Lorick subsequently indicated the date of the call was 2 days beforethe deadline for submitting the grievance to arbitration. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDbitration were finally delivered to him on 15 August. 1 °On 16 August,he formally submitted the Banas griev-ance to arbitration by writing the American ArbitrationAssociation.On 28 August,GilbertSpruance sent a letter to theAmerican Arbitration Association.The text is as follows(G.C. Exh. 3):Dear Mr. Egger:We are in receipt of your letter dated August 26,1985 concerning the case noted above.We enclose a copy of Article VIII of our Collec-tive Bargaining Agreement for the period of August12, 1983 through August 16, 1986 which states that"the matter is submitted to arbitration not longerthan two(2)months after completion of the stepsoutlined in Section 8. 1(c) above."The Grievant was dismissed May 10,1985.FirstGrievanceMeetingwithUnion Committee andManagement was held May 14,1985.FinalMeetingwith Donald G. Burnett OCAW International Rep-resentative,Grievants and Management was heldMay 23, 1985.Our records indicate that July 23,1985 would bethe expiration date of the two (2) months after com-pletion of the steps outlined in Section 8.1(c) of theCollective Bargaining Agreement.Based upon these facts, we respectfully submit thatthismatter is beyond the time frame outlined inSection 8(d) of the Collective Bargaining Agree-ment and no arbitration should be required.Sincerely/s/Richard T. GreenExecutive Vice PresidentAfter Burnett received his copy of the above-quotedletter, he claims he telephoned Gilbert Spruance's attor-ney and sought to get him to agree to arbitrate the Banasgrievance even though the submission was untimely. Hetestified the attorney refused his request,indicating theCompany would be willing to submit the question oftimeliness of the submission to the arbitrator.Burnettthen contacted Lorick,explained the situation,and indi-cated he agreed the grievance was not timely submittedin accordance with the terms of the contract. At thatpoint,Burnett claims he told Lorick he did not feel theycould have prevailed on the merits in arbitration becauseDengler had indicated during the third-step meeting thatthe Company had a rule against fighting on the job andBanas and Myhasuk had been expressly warned that iftheir arguments led to a fist fight, both would be fired.Burnett recommended that the grievance be withdrawnand Lorick agreed to withdraw it. Lorick did not adviseBurnett during their discussion that Gilbert Spruancehad been given timely notice on 12 July that the Union10Theballots produced were those cast prior to 18 June. The Banasgrievance was never considered individually by the bargaining unit em-ployeesintended to arbitrate the Banas case. At some unstatedtime,the grievance was withdrawn.Banas remained unaware during September and, Octo-ber that the Union was no longer processing his griev-ance. On 11 November, a maintenance man in the Gil-bert Spruance shop told him he had heard a rumor thatthe Company would not arbitrate because the matter hadnot been timely submitted.Banas telephoned Lorick andlearned the rumor was true.He requested a copy of theCompany's letter,which claimed the submission was un-timely and Lorick told him one was in the mail to him.He never received the letter.Analysis and ConclusionsA labor union owes a duty of fair representation to allthe employees it represents.Vaca v. Sipes,386 US.'171(1967).A union breaches the duty when its conducttoward a member of the bargaining unit is arbitrary, dis-criminatory,or in bad faith.Id. at 190.Although a unionmay not ignore a meritorious grievance or process it in aperfunctory fashion,a union is afforded broad discretionin deciding which grievances to pursue and the mannerinwhich to handle them.AssociatedTransport,209NLRB 292 (1974).Mere negligence is insufficient to, es-tablish a breach of the duty of fair representation.Plumb-ersLocal 195 (Stone & Webster),240 NLRB 504, 508(1979).When,as here,a union undertakes to process a griev-ance but decides to abandon it short of arbitration, afinding of violation turns not on'the merit of the griev-ance,'but rather on whether the union's disposition of thegrievance was perfunctory or motivated by ill will orother invidious considerations.Glass Bottle Blowers Local106 (Owens-Illinois),240 NLRB 324 (1979);Service Em-ployees Local 3036(Linden Maintenance),280 NLRB 995(1986).The General Counsel does not contend in this casethat the Union was motivated to cease its efforts to arli'i-trate the Banas grievance by ill will or other invidiousconsiderations.Consequently, her burden was to showthat the Union's actions were perfunctory. Recognizingher burden, the General Counsel concisely sets forth herposition at page 8 of her brief,stating:The critical facts inLindenand in the instant caseare that a union made a determination to process agrievance to arbitration but inexplicably failed tofollow through on this determination,while falselyreassuring the grievant that arbitration was forth-coming.In support of her contention, she relies onService Em-ployees Local 3036,supra, andSecurity Personnel of Hospi-tals& Health Related Facilities(Church Charity Founda-tionof Long Island),267 NLRB 974 (1983).In"bothcases,the Board found the unions provided perfunctoryrepresentation because they abandoned employees' griev-ances without givinganyreason for such action.Respondent contends the record reveals it was unableto arbitrate the Banas grievance because Local PresidentLorick misinterpreted the submission provision of thecontract and that caused the subsequent filing of the IOIL WORKERS LOCAL 8-398 (SPRUANCE CO.)grievance with the American Arbitration Association tobe untimely. In support of its position, itreliesprincipal-ly on the Board's decision inTruck Drivers Local 692(GreatWestern Unifreight System),209 NLRB 446 (1974),and the court's decision inEither v Postal Service,590F.2d 733 (8th Cir. 1979). InLocal 692,the Board grantedthe union's Motion for Summary Judgment in which thecomplaint, as amplified by a response to a bill of particu-lars,merely charged the union with "negligence in fail-ing to file the grievance in a reasonable and timely fash-ion." thus causing the employee's grievance to betime-barred. There, the Board refused to equate "negli-gence"with irrelevant, invidious, or unfair consider-ations. InEither,the court refused to find perfunctoryrepresentationwhen a union steward misinterpreted acontractual provision that defined the method and timefor filing a grievance, thereby defeating an employee'scontractual right to grieve the employer's announced de-cision to terminate his employment.In the final analysis, the Union prevails in this case if IcreditLorick's "contract misinterpretation" testimony,and the General Counsel prevails if I refuse to credit thattestimony and find, instead, that the grievance was nottimely submitted because the Gilbert Spruance stewardfailed, for some unexplained reason, to get employee bal-,lots to Lorick prior to 23 July. I am not disposed toignore that Lorick's testimony reveals the Union took af-firmatiye action in an attempt to cause arbitration ofBanas' grievance for the reasons set forth below.The uncontroverted, indeed corroborated, testimonyleaves no doubt that Lorick caused the Company to beplaced on notice of the fact that the Union intended toarbitrate the Banas grievance about 12 July.'1 Lorickclaimshe gave the notice after the Gilbert Spruancesteward failed to get employee ballots to him because hehad followed such a course of action at other employersand such action had been considered by other employersto constitutesubmissionof a grievance to arbitration.The General Counsel contends Lorick's claim is unbe-lievable because the submission language in the instantcontract is so clear that no reasonable person could con-clude a' grievance could be submitted to arbitration bysimply giving the Company notice the Union intended toarbitrate a grievance, I do not agree. Here, the provisioncontrolling submission,which is quoted, supra, stateseither party can'submit a grievance to the American Ar-bitration Association' provided the grievance is submittedto arbitration within a stated time period. The contractdoes not specifically state what action will constitute"submitted to arbitration." Although the parties were ap-parently agreed at the time of the hearing that a griev-ance could only be submitted to arbitration by submittingit to the Association, no evidence was offered that wouldreveal that the parties to the agreement agreed on such11Lorick,Barowskl, and Dengler each testified such notice was givenin early July.377an interpretation of the clause under -consideration whenthey engagedin bargaining,which led to the' adoption ofthe clause. In my view, the submission clause is some-what ambiguous. Although Lorick appeared to be con-fused at times during his' appearance as a witness, I credithis assertion that he thought he could submit the Banasgrievance to arbitration by giving Gilbert Spruancetimely notice that the grievance was going to arbitration.As the testimony was being received in this case, it ap-peared to me that the Union engaged in perfunctory con-duct by failing, once the Company claimed the submis-sion was untimely, to argue the misinterpretation of con-tractmatter. In retrospect, I can understand why thematter was not raised as it would be perfectly natural fora local union president, like 'Lorick, to simply accept theopinion of an International union representative that hisunion had clearly failed to submit the grievance to arbi-tration in accordance with the contract. As Lorick wasnegligentwhen he failed to raise the matter, his negli-gence cannot, in my view, be equated with irrelevant, in-vidious, unfair, or arbitrary conduct.In sum, I find that Respondent earnestly sought tocause arbitration of the Banas grievance,, but failed to ac-complish its - object because the Company and Lorick'sadvisor, Burnett, ultimately agreed the grievance was nottimely submitted to arbitration in accordance with thecontract.Remainingis the General Counsel's contention that theUnion violated Section 8(b)(1)(A) by misinforming Banasof the status of his grievance. Absent evidence that theunion officials who discussed the status of the grievancewere aware at the time of the discussions that the griev-ance had been withdrawn, I fmd the allegation to bewithout merit.CONCLUSIONS OF LAW1.The Gilbert Spruance Company is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The General Counsel has failed to prove by a,pre-ponderance of the evidence that the Union committedthe unfair labor practices alleged in the complaint.On these findings of fact andconclusionsof law andon, the entire record, I issue the following recommend-ed12ORDER,The complaint is dismissed in its entirety.12 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.